Title: To Thomas Jefferson from Robert R. Livingston, 11 January 1806
From: Livingston, Robert R.
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            ClerMont 11th. Janry 1806
                        
                        After my return home I made search among my papers for the catalogue of Pougens that you expressed a wish to have, & I was so fortunate as to find it. I send it with
                            this. I mentioned to Mr Madison, in some of my letters, that there was a ballance in the hands of the bankers on the book
                            account, which stood to my credit. I find by looking over their letters, that this ballance is fr. 1236.7. since which I
                            have drawn nothing. Should my signature be necessary for a retransfer of this to your credit, be pleased to order a draft
                            to be sent me, which I will sign. If, as I suppose I am charged with the money carryed to my credit by the bankers I should
                            have a discharge and the books be ballanced.
                        It gives me great pleasure to hear that our differences with Spain are in train to be settled, for I confess,
                            I always felt a degree of anxiety on that subject, both because I thought we under rated her strength, united as she now
                            is to France, & because I believed, that even a succesful war against her (that is one that liberated her colonies,) would
                            be a serious calamity to the United States. Tho I do not credit the news from Lisbon in its full extent, yet I think it
                            probable that on the subject of prizes, & the depredations in the Islands, she will do you full justice, because she
                            wishes for peace with us. The territorial dispute may still require skillful negotiation at Paris, for till France is
                            detatched from her, she will hold, I fear, her pretentions very high. but I should not dispair, if violent measures are
                            delayed while our preparations are going on, of your effecting your objects at Paris. which is the more necessary at this
                            moment so think it by no means improbable that the distruction of another army upon the Danube, which must carry after is
                            that of the Arch Duke, will compel Austria to patch up a peace, as well to save her country from the horrible ravages of
                            her allies, as from those of foes.
                        Happily the people among us very generally feel a first confidence in their government so that its measures
                            will I believe be properly supported, whether they determine for war or peace, tho the latter is most earnestly wished,
                            except by some of the warm federalists, who hope that war may produce those embarrasments & discontents which will
                            enable them to effect their favorite objects. And a war which should originate in the purchase of Louisiana would be
                            peculiarly gratful to them.
                        I have the honor to be with the most respectful attatchment Dear Sir Your Most Obedient hum: Sevt
                        
                            Robt R Livingston
                     
                        
                    